Citation Nr: 0426169	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to June 1978.  
He later served in the United States Army Reserves, to 
include a period of active duty for training from April 1985 
to June 1985.  .

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD, and an August 2003 rating decision in which the RO 
denied service connection for a right knee disability, a left 
knee disability, a right ankle disability, a left ankle 
disability, and a cervical spine disability.  The veteran 
filed a notice of disagreement (NOD) in January 2000, as to 
the denial of service connection for PTSD, and in September 
2003, as to the denial of his other service connection 
claims.  The RO issued a statement of the case (SOC) on the 
PTSD issue in March 2000, and on the bilateral ankle, 
bilateral knee and cervical spine claims in February 2004.  
The veteran filed a substantive appeal in April 2000, 
perfecting his appeal on the PTSD claim, and the RO accepted 
the veteran's representative's June 2004 statement as a 
substantive appeal of his claims for service connection for 
bilateral knee, bilateral ankle and cervical spine 
disabilities. 

In April 2003 and February 2004, the RO issued supplemental 
SOCs (SSOC) addressing additional evidence received 
concerning the veteran's claim for service connection for 
PTSD.

As regards the claim for service connection for a right knee 
disability, the Board notes that the RO initially denied this 
claim in January 1979.  However, there is no indication in 
the record that the RO provided the veteran with notice of 
the decision, and of his appellate rights.  Accordingly, this 
decision is not final and the RO correctly identified the 
claim on appeal as one for service connection as opposed to a 
petition to reopen.  See 38 U.S.C.A. § 5104 (West 2002); 
38 C.F.R. § 3.104 (2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The record contains a diagnosis of PTSD that has been 
associated, at least in part, with one of the veteran's 
reported experiences during service.   

3.  The veteran did not engage in combat with the enemy 
during service.

4.  There are service records and evidence from the Center 
for Unit Records Research (CURR) that tends to corroborate 
the occurrence of the veteran's claimed in-service stressful 
experiences.  

5.  There is no competent medical evidence of current right 
ankle, left ankle or right knee disabilities.

6.  There is no competent opinion that the veteran's left 
knee disability and cervical spine disability are medically 
related to service.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).

2.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

3.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

4.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

5.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

6.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each of the claims on appeal have been 
accomplished.

In April, July, August, and October 2003 letters, the March 
2000 and February 2004 SOCs, and the April 2003 SSOC, VA 
notified the veteran of the legal criteria governing the 
claims.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April, July, August, and 
October 2003 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, VA requested that the veteran provide information to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.  The letters also 
invited the veteran to send in any evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating actions on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

Compliance with the VCAA was not completed until October 
2003, the SOC and all the SSOCs addressing PTSD ,except the 
most recent one, were issued prior to this time, as was the 
original rating action addressing the veteran's ankle, knee 
and cervical spine claims.  In February 2004, after all 
appropriate notice and assistance had been provided, the RO 
adjudicated the veteran's claims for the first time after 
compliance with the VCAA, issuing an SOC addressing his 
bilateral ankle, bilateral knee, and cervical spine claims, 
and an SSOC addressing his PTSD claim.  Accordingly, all 
pertinent records were in the claims file prior to the RO's 
initial post-VCAA notice adjudication of the veteran's 
claims.  Given the RO's compliance with VCAA, and the RO's 
post-compliance adjudication of the claims, there is no 
additional action to be taken by the RO, and no benefit to 
the veteran in returning his claims to the RO for yet another 
post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, his service records, 
and has arranged for the veteran to undergo VA examinations 
in connection with his claims.  Moreover, the veteran has 
been given the opportunity to submit evidence to support his 
claims, which he has done.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

A.  Service Connection for PTSD.

The veteran asserts that he has PTSD due to almost drowning 
in service.  He specifically identifies as a stressor having 
his hands and feet tied and being thrown into the ocean as 
part of his Navy Sea, Air and Land (SEAL) training.  

On June 1999 VA psychiatric examination, the examiner 
diagnosed the veteran with PTSD based on an injury inservice 
where he was tied up and fell down during training, and a 
post-service incident that occurred while the veteran worked 
on the police force.

In May 2000 and February 2004 statements to the record, the 
veteran's treating VA physician states that the veteran has 
PTSD due to an incident during his SEAL training in which he 
was tied at the hands and feet and thrown into water, as well 
as incidents occurring during his work as a police officer 
performing water rescue and recovery.  

Service personnel records show that the veteran attended SEAL 
training and Basic Underwater Demolition training from May 
1976 to November 1976.  In a June 2002 statement in response 
to the RO's request for verification of the veteran's 
stressor, CURR reports that they contacted the Naval Special 
Warfare Command (NSPW) in San Diego, California, which 
oversees SEAL training.  The NSPW confirmed that during 
training, students hands are tied behind their back and their 
feet are bound and they are entered into a tank of water 9-
feet deep.  At this point, the student must bob, float, swim 
100 meters, then bob again and demonstrate underwater flips, 
before going to the bottom of the tank and retrieving his 
mask with his teeth.  There also are Pacific Ocean swims.  
NSPW could not verify if the "bobbing" exercise took place 
in the ocean or a tank in 1976 when the veteran was in 
service, but did confirm that current training is comparable 
to training conducted during the time the veteran was in 
service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony, alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

Considering the evidence of record (to include the veteran's 
own assertions) in light of the above, the Board finds that 
the evidence does not establish that the veteran engaged in 
combat with the enemy during service.  In fact, the veteran 
does not assert that he was in combat, or that his stressor 
occurred in combat, and his stressor is not a combat 
stressor.  Absent evidence that the veteran engaged in combat 
with the enemy, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  Id.  See also Cohen v. 
Brown, 10 Vet. App. 128, 146-7 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

As noted above, the veteran has a diagnosis of PTSD and 
medical opinions relating that diagnosis, at least in part, 
to his claimed stressor during service.  The Board also notes 
that there is evidence of record that tends to corroborate 
the veteran's claimed stressor.  

His service records show that he participated in SEAL 
training, and the NSPW confirms that his training involved 
being tied up and thrown into water.  The Board does not find 
the discrepancy as to whether the veteran was thrown into a 
tank or the ocean to be significant enough to undermine the 
corroboration of the training, itself.  In fact, the NSPW 
could not state unequivocally whether or not this aspect of 
SEAL training was conducted in the ocean during the veteran's 
period of service.  The Board also points out that there is 
no specific evidence corroborating an incident in which the 
veteran almost drowned, as he has contended, the Board finds 
that such an incident could have occurred, given the nature 
of the training as described by the veteran and as verified 
by NSPW, and there well may not be any specific evidence to 
document such an incident.  In light of the above, and the 
absence of any evidence contradicting the veteran's 
stressor's (see Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 (1997)), 
the Board finds that the evidence, overall, tends to 
establish the occurrence of the veteran's claimed stressor.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt on both the sufficiency and 
occurrence of the veteran's in-service stressor, the Board 
finds that the criteria for service connection for PTSD are 
met. 


B.  Service Connection for right ankle, left ankle, left 
knee, right knee
and cervical spine disabilities

Service medical records for the veteran's period of service 
from 1976 to 1978 reveal that the veteran's neck, upper 
extremities, lower extremities, feet, spine and neurological 
system were normal at the time of a July 1977 service 
examination, and that he had no treatment or complaints 
related to his ankles, knees or cervical spine in service.  

The available service medical records from his service in the 
United States Army Reserves shows that his neck, lower 
extremities, feet, spine and neurological system were normal 
at examinations conducted in March 1984, March 1985, and July 
1989.  Additionally, as with the earlier service medical 
records, there is no treatment noted for his ankles, knees or 
cervical spine.  

Service personnel records from his Reserve duty show that the 
veteran received "jump pay" in November 1990, February 1991 
and March 1991.  The veteran asserts that his ankles and 
knees are disabled due to his parachute jumping during his 
Reserve service.   

Post service VA treatment records indicate that in May 1999 
the veteran complained of pain and swelling in his right 
ankle.  X-rays showed minimal swelling, no evidence of 
fracture, and no significant degenerative change.

In August 2002 the veteran was seen for complaints of pain 
and stiffness in both knees and ankles.  The examiner found 
range of motion from 0 to 120 in the left knee with stability 
throughout motion except at 30 degrees where there was 
minimal medial gapping to valgus stress with some pain 
medially.  The right knee had range of motion from 0 to 130 
degrees, stability throughout range of motion.  Both ankles 
had dorsiflexion to 20 degrees and plantar flexion to 45 
degrees, with the entire foot achieving almost 90 degrees 
planter flexion.  The ankles appeared stable.  The assessment 
was early osteoarthritis of the left knee.  

X-rays of the cervical spine date in January 2003 show mild 
degenerative facet at the lower cervical spine, and an old 
fracture at C7, essentially unchanged from April 2000. 

In July 2003 the veteran underwent a VA examination of his 
ankles, knees and cervical spine.  The veteran complained of 
pain and stiffness in his ankles and knees, and pain in his 
neck with numbness down his left arm.  He stated that he 
injured his knees and ankles parachuting in service, and 
injured his neck carrying logs on his head during SEAL 
training.  The examiner diagnosed the veteran with knee pain, 
ankle pain, and status post cervical fracture with left 
radiculopathy.

As regards the veteran's claims for service connection for 
left ankle, right ankle, and right knee disabilities, as 
noted above, there is no medical evidence of record 
indicating that the veteran currently any of the claimed 
disabilities.  His only diagnoses are ankle pain and knee 
pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, (1999).  Accordingly, in the absence of evidence of 
a claimed disability, as defined by the applicable legal 
authority, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the veteran's claims for service connection for a 
left knee disability and for a cervical spine disability, 
medical evidence establishes that the veteran has been 
diagnosed with disabilities related to the left knee and 
cervical spine, specifically, early osteoarthritis of the 
left knee, and status post cervical fracture with left 
radiculopathy.  Hence, the Board finds that the evidence 
establishes a current disability with regard to each of these 
claims; however, as noted above, this is not the only 
requirement for an award of service connection.  In this 
case, there is no competent evidence whatsoever to indicate 
that the veteran's left knee disability and cervical spine 
disability are medically related to service.  While the 
veteran may indeed have engaged in parachute jumps in 
service, the medical evidence fails to link his left knee 
early osteoarthritis to his jumps in service.  As for the 
veteran's cervical spine, there is no indication of any 
complaints or treatment for a cervical spine problem in 
service, and no opinion relating his current cervical spine 
disability to service.

The Board does not doubt the sincerity of the veteran's 
belief that he has all of the claimed disabilities, and that 
each of these disabilities is medically related to his 
military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as whether he has a specific disability, 
and, if so, whether there is a medical relationship between 
that disability and service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Under these circumstances, the Board finds that the claims 
for service connection for a left ankle disability, a right 
ankle disability, a right knee disability, a left knee 
disability and a cervical spine disability, must be denied.  
As the competent evidence simply does not support any of the 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is granted.

Service connection for a left ankle disability is denied.

Service connection for right ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a cervical spine disability is denied.




______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



